Fourth Court of Appeals
                                San Antonio, Texas
                                    November 25, 2015

                                   No. 04-15-00576-CV

                   IN THE INTEREST OF J.J.B.ET AL., CHILDREN,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-00411
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
       Appellant Miguel Reyes' motion for extension of time to file brief is hereby GRANTED.
Time is extended to December 9, 2015.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court